Award reversed and claim dismissed, with costs against the State Industrial Board, on the ground that the decedent was engaged in foreign commerce by railroad. ,Hill, P. J., McNamee and Bliss, JJ., concur; Rhodes and Heffernan, JJ., dissent and vote to affirm the award on the ground that the decedent was not engaged in interstate commerce. (Borelli v. International Ry. Co., 240 N. Y. 54; Illinois Central R. R. Co. v. Behrens, 233 U. S. 473; Chicago, Burlington & Q. R. R. Co. v. Harrington, 241 id. 177.)